Title: Thomas Jefferson to George Jefferson, 8 June 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir  Monticello June 8. 08. 1809
           Yours of May 30. was duly recieved informing me you had sent by mr Randolph’s boat 2 boxes lately recieved. these have since come to hand.  the one was from Lemaire at Philadelphia, containing oil & syrops.   the other was from mr Gelston of N. York and contained 3. doz. bottles of Burgundy wine. I inclose you his letter stating that he had recieved & should forward for me to you two boxes containing 8. dozen bottles of Burgundy. I do this merely for enquiry as to the box not come, whether it came to Richmond, or has been left at N. York. on your information that it did not come to Richmond, I will write to mr Gelston. had you a bill of lading?
           I suppose the trunk No 28. is desperate. Harry has been committed to jail, but confessed nothing. his companions protest so solemnly & sincerely to appearance that but 3. trunks ever came to the boats that I have no doubt that Harry & the drayman made way with it jointly. if the drayman cannot be punished, he should at least be stigmatised & thrown out of business. Adieu affectionately
          
            Th:
            Jefferson
        